EXHIBIT 10.1


FORM OF
RETENTION AGREEMENT




This Retention Agreement (“Agreement”) is between Southcross Energy Partners GP,
LLC, a Delaware limited liability company (the "Company"), and _______________
(the "Employee") and is effective as of August 14, 2018 (the "Effective Date").
WHEREAS, Employee is employed as an at-will employee of Company;
WHEREAS, the parties desire to enter into this Agreement to provide an incentive
for Employee to remain an employee of Company through December 31, 2018 (the
"Retention Date");
NOW, THEREFORE, in consideration of the promises and mutual agreements,
provisions and covenants contained herein and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the Parties agree
as follows:
1.    Definitions. The following terms when used herein shall have the meanings
set forth below.
(a)"Affiliate" means with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise


(b)"Cause" means, the Employee's (i) failure to satisfactorily perform
Employee's material duties or to devote Employee's full time and effort to
Employee's position; (ii) violation of any material Company policy that remains
unremedied after reasonable notice to cure the violation; (iii) failure to
follow lawful directives from the Company's Chief Executive Officer, the
Company's Board of Directors, or Employee's direct supervisor, (iv) negligence
or material misconduct; (v) dishonesty or fraud; or (vi) felony conviction.


(c)"Change of Control" means the first occurrence during the term of this
Agreement of one of the following events: any Person that is not, at the time of
the transaction, an Affiliate of Holdings, acquires (A) ownership of the
partnership interests of Holdings that, together with partnership interests held
by such Person, constitutes more than 50 percent of the total fair market value
or total voting power of the partnership interests of Holdings or (B) assets
from Holdings that have a total gross fair market value equal to more than 50
percent of the total gross fair market value of all of the assets of Holdings.


(d)"Code" means the Internal Revenue Code of 1986, as amended, including
regulations and any other applicable guidance issued by the Secretary of the
Treasury or the Internal Revenue Service with respect thereto.


(e)"Holdings" means Southcross Holdings LP, a Delaware limited partnership, and
an indirect parent of the Company.


(f)"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended and used in Sections 13(d) and
14(d) thereof, including a "group" as defined in Section 13(d) thereof


1

--------------------------------------------------------------------------------

EXHIBIT 10.1


(g)"Retention Payment" means an amount equal to $150,000.


(h)"Termination Date" means the date on which Employee's employment with the
Company ends as a result of an involuntary termination by the Company without
Cause.


2.    Retention Payment.
(a)Condition to Company's Obligation to Pay the Retention Payment. The Company's
obligation to pay Employee the Retention Payment is subject to the condition
that the Employee's employment shall not have terminated for any reason prior to
the Retention Date (other than by reason of an involuntary termination by the
Company without Cause).


(b)Timing of Retention Payment. Upon satisfaction of the condition set forth in
Section 2(a), the Company shall pay Employee the Retention Payment on or before
the 30th day following the first to occur of a Change of Control, the
Termination Date or the Retention Date (the “Payment Date”).


(c)Form of Payment. The Retention Payment shall be paid in a lump sum cash
payment, less withholding for applicable taxes.


3.    Section 409A. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that the Retention Payment provided
under this Agreement shall not become subject to (a) the gross income inclusion
set forth within Section 409A(a)(1)(A) of the Code or (b) the interest and
additional tax set forth within Section 409A(a)(1)(B) of the Code (collectively,
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of Section
409A Penalties. Notwithstanding the foregoing provisions of this Agreement, the
Company does not guarantee any particular tax result with respect to the
Retention Payment, if any, payable hereunder.
4.    Not a Contract of Employment. This Agreement is not a contract of
employment and does not guarantee Employee employment for any specified period
of time.
5.    Confidentiality. Employee agrees that this Agreement and all discussions
and negotiations concerning this Agreement and its terms shall be confidential
and shall not be disclosed to anyone other than Employee's spouse and financial
advisor and only after Employee has received assurances from such person(s) to
abide by the terms of this Section 5. Employee acknowledges that the Company may
have an obligation to file or disclose this Agreement to governmental agencies.
6.    Assignment. No interest of Employee under this Agreement, or any right to
receive any payment or distribution hereunder, shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind, nor may such interest or right to receive a payment
or distribution be taken, voluntarily or involuntarily, for the satisfaction of
the obligations or debts of, or other claims against Employee, including claims
for alimony, support, separate maintenance, and claims in bankruptcy proceedings
with respect to Employee.
7.    Amendment and Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by the Employee and such officer as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this


2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
8.    Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas. Any dispute arising under or relating to this Agreement shall be resolved
exclusively in Dallas County, Texas.
9.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter hereof. No term, provision or condition
of this Agreement may be modified in any respect except by a writing executed by
both of the parties hereto. No person has any authority to make any
representation or promise not set forth in this Agreement. This Agreement has
not been executed in reliance upon any representation or promise except those
contained herein.
10.    Validity. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
11.    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.
12.    Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city income or other taxes as shall be
required pursuant to any law or government regulation or ruling.
13.    Unfunded nature of this Agreement. This Agreement is unfunded and to the
extent Employee acquires a right to receive a Retention Payment from the
Company, such right shall be no greater than the rights of an unsecured general
creditor of the Company and Employee shall not have any rights in or against any
specific assets of the Company.
14.    Notices. All notices required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made if (i) delivered personally, (ii) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested, (iii)
sent by prepaid overnight courier service, or (iv) sent by facsimile
transmission, to the person who is to receive it at the address or facsimile
number that such person has theretofore specified by written notice delivered in
accordance herewith. Such notices shall be effective (i) if delivered personally
or sent by courier service, upon actual receipt by the intended recipient, (ii)
if mailed, upon the earlier of five days after deposit in the mail or the date
of delivery as shown by the return receipt therefor, or (iii) if sent by
facsimile transmission, when confirmation of transmission is received. The
Company or Employee may change, at any time and from time to time, by written
notice to the other, the address that it or Employee had theretofore specified
for receiving notices. Until such address is changed in accordance herewith,
notices hereunder shall be delivered or sent (i) to Employee at his or her
address as set forth in the records of the Company, or (ii) to the Company at
the principal executive offices of the Company clearly marked "Attention: Chief
Executive Officer."
[SIGNATURE PAGE FOLLOWS]


3

--------------------------------------------------------------------------------

EXHIBIT 10.1


IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the Effective Date:


Southcross Energy Partners GP, LLC
 
Employee:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
David Biegler
 
 
 
 
Acting Chairman, President and CEO
 
 
 







4